Citation Nr: 0529955	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for photoallergic 
dermatitis, characterized as psoriatic or eczematous in 
nature, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for photoallergic 
dermatitis, characterized as psoriatic or eczematous in 
nature, evaluated as 50 percent disabling prior to August 30, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1978 and from August 1980 to November 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issues of entitlement to service connection for a dental 
disorder, chest pain, scars, and itching in ears referred to 
the RO in a May 2004 Remand are again referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to August 30, 2002, only the earlier criteria for 
rating the veteran's skin disability are applicable.

4.  With respect to the period of time from August 30, 2002, 
the amended criteria are more favorable to the veteran.

5.  There is no evidence of active tuberculosis of the skin, 
constitutional symptoms, six or more characteristics of 
disfigurement of the head, face, or neck, visible or palpable 
tissue loss of the head, face, or neck, gross distortion or 
asymmetry of the veteran's features, or systemic 
manifestations such as weight loss, hypoproteinemia, or fever 
as a result of the veteran's service connected photoallergic 
dermatitis, characterized as psoriatic or eczematous in 
nature.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent prior to August 30, 2002, for the veteran's service-
connected photoallergic dermatitis, characterized as 
psoriatic or eczematous in nature, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7811 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10 (2005).

2.  The criteria for a disability rating greater than 60 
percent from August 30, 2002, for the veteran's service-
connected photoallergic dermatitis, characterized as 
psoriatic or eczematous in nature, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7811 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7800, 7806, 7817 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim was received in October 2000.  
Thereafter, in a rating decision dated in December 2000, the 
veteran was awarded an increased evaluation for his service-
connected skin disability, from 10 to 30 percent disabling, 
but no higher.  Only after that rating action was promulgated 
did VA, on May 25, 2004, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran on May 25, 2004, was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by VA 
at that time, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated.  A Supplemental Statement of the Case (SSOC), 
adjudicating the veteran's claim, was provided to the veteran 
in June 2005.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal is not prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated on May 25, 2004, 
complied with these requirements.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided VA 
examinations in December 2000, July 2001, July 2002, and 
November 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in the May 2004 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2005).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).

Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in 
December 2000, July 2001, July 2002 (including color 
photographs taken at that time), and November 2004; a 
November 2004 VA social and industrial survey; VA treatment 
records dated from November 1998 to May 2004; private medical 
records dated from August 1996 to September 2003; and 
contentions by the veteran and his representative.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorders, see 38 C.F.R. §§ 4.1, 4.2 
(2005), the Board also reviewed medical evidence developed in 
conjunction with prior claims, such as service medical 
records and a VA examination conducted in April 1988.  The 
Board has also reviewed documents developed throughout this 
appeal, such as statements from the veteran's representative.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show regarding his claim.

The veteran's service-connected photoallergic dermatitis, 
characterized as psoriatic or eczematous in nature, has been 
rated under Diagnostic Code 7806.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating skin disorders.  See 67 Fed. Reg. 
49590 (July 31, 2002).  This amendment was effective August 
30, 2002.  Id.  The law requires that for any date prior to 
August 30, 2002, the Board cannot apply the revised 
regulations.

The RO provided the old regulations in an August 2002 
Statement of the Case and the new regulations in a March 2003 
Supplemental Statement of the Case and provided the rating 
criteria.  Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this case, the Board finds that the amended rating 
criteria are more favorable to the veteran's claim because he 
has received a higher rating under those criteria.  However, 
under neither set of the criteria is the veteran entitled to 
a rating higher than those that have already been assigned.



1.  Prior to August 30, 2002

Prior to August 30, 2002, the veteran's service-connected 
photoallergic dermatitis, characterized as psoriatic or 
eczematous in nature, was rated as 50 percent disabling under 
Diagnostic Code 7806 for eczema with systemic or nervous 
manifestations, accompanied by ulceration, extensive 
exfoliation, or extensive crusting or for an exceptionally 
repugnant skin disorder.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  Under the old criteria, no higher rating is 
available under any diagnostic code other than Diagnostic 
Code 7811 for tuberculosis luposa that is active.  None of 
the evidence suggests that the veteran has tuberculosis of 
the skin.  A tuberculosis skin test was negative in April 
2004.  A note following the diagnostic codes indicates that 
the most repugnant conditions may be submitted for central 
office rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  38 
C.F.R. § 4.118, NOTE (2002).  There is no evidence that the 
veteran has constitutional symptoms resulting from his skin 
disorder.  In March 2001, Jere Guin, M.D., noted that the 
veteran had a history of a 40-pound weight loss in the last 
year, but the veteran had not been worked up for his weight 
loss and it was not associated with his skin disorder.  .  
Accordingly, the preponderance of the evidence is against the 
assignment of a disability rating higher than 50 percent 
prior to August 30, 2002.

2.  From August 30, 2002

From August 30, 2002, the veteran's service-connected 
photoallergic dermatitis has been rated as 60 percent 
disabling for dermatitis or eczema affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

Under the amended rating criteria, no higher rating is 
available under any diagnostic code other than under 
Diagnostic Code 7800 (for disfigurement of the head, face, or 
neck with six or more characteristics of disfigurement or for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features), and 
under Diagnostic Code 7817 (for exfoliative dermatitis 
(erythroderma), with generalized involvement of the skin, 
plus systemic manifestations (such as fever, weight loss, and 
hypoproteinemia) and constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required during the past 12-month 
period).  

In this case, the veteran does not satisfy the criteria for a 
higher rating under either of these Diagnostic Codes.  The 
veteran's face has not been affected by his skin disorder, 
thus his features, other than his ears, have not been 
affected or distorted, and there is no evidence that the 
veteran has six or more characteristics of disfigurement in 
the area of his head, face, and neck.  As noted above, the 
evidence reviewed includes color photographs taken of the 
veteran in July 2002.  Further, as noted above there is no 
evidence that the veteran has systemic manifestations such as 
fever, weight loss, and hypoproteinemia as a result of his 
service-connected photoallergic dermatitis, characterized as 
psoriatic or eczematous in nature.  In November 2004 the 
veteran was noted to be well-developed and well-nourished.  
The recent medical records associated with the veteran's 
current claim show extensive treatment for his skin disorder, 
none of which includes treatment for weight loss, fever, 
hypoproteinemia, or any other systemic manifestation of his 
skin disorder.  Accordingly, the preponderance of the 
evidence is against the assignment of a disability rating 
higher than 60 percent since August 30, 2002.

3.  Extraschedular

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to skin disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any periods of 
hospitalization for his service-connected photoallergic 
dermatitis, characterized as psoriatic or eczematous in 
nature.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  The 50 and 60 percent disability 
ratings assigned acknowledge that the veteran has a severe 
skin disorder.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1) is 
not warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation for photoallergic 
dermatitis, characterized as psoriatic or eczematous in 
nature, currently evaluated as 60 percent disabling, is 
denied.

Entitlement to an increased evaluation for photoallergic 
dermatitis, characterized as psoriatic or eczematous in 
nature, evaluated as 50 percent disabling prior to August 30, 
2002, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


